DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamura (US 2005/0156607 A1).
Regarding claim 1, Okamura teaches a liquid level sensor system comprising: 
a container (Fig. 1A, [0033] container 34) configured to hold a volume of a liquid (Fig. 1A, [0051] liquid 41); 
a monopole antenna (Fig. 1B, Fig. 1C, [0056] radiation antenna 31, [0061] loop, horn) arranged proximate the volume of the liquid ([0004] detecting liquid level; [0016] interface detection); and 
a radiofrequency circuit configured to apply a radio frequency signal (Fig. 1A, 11, [0034] irradiating mechanism including an oscillator 11) to the monopole antenna (31) and provide one or more signals indicative of a level of the volume of the liquid within the container based on a radio frequency characteristic of the monopole antenna (Fig. 1A, [0033] detection mechanism 32, 15, 12 detects electromagnetic waves).
Regarding claim 2, all the limitations of claim 1 are taught by Okamura.
Okamura further teaches a system, wherein the monopole antenna (Fig. 1A, 31, 32) is coupled to an outer surface of the container (Fig. 1A, 34).
Regarding claim 3, all the limitations of claim 1 are taught by Okamura.
Okamura further teaches a system, wherein the monopole antenna is arranged less than 5 cm from the volume of the liquid ([0090] 3 mm).
Regarding claim 4, all the limitations of claim 1 are taught by Okamura.
Fig. 1A, 31, 32) is outside of the volume of the liquid (Fig. 1A, 34).
Regarding claim 5, all the limitations of claim 1 are taught by Okamura.
Okamura further teaches a system, further comprising an additional monopole antenna arranged parallel with the monopole antenna (Fig. 1A, 31, 32).
Regarding claim 6, all the limitations of claim 5 are taught by Okamura.
Okamura further teaches a system, wherein the additional monopole antenna is located opposite the monopole antenna with respect to the container (Fig. 1A, 31, 32).
Regarding claim 7, all the limitations of claim 5 are taught by Okamura.
Okamura further teaches a system, wherein the monopole antenna has a length that is about equal to a length of the additional monopole antenna (Figs. 1B and 1C, the same antennas for 31 and 32).
Regarding claim 8, all the limitations of claim 5 are taught by Okamura.
Okamura further teaches a system, wherein the monopole antenna has a first length in a first direction and the additional monopole antenna has a second length in the first direction, wherein a ratio of the first length to the second length ranges from about 0.5 to about 2 (Figs. 1B and 1C, the same antennas for 31 and 32).
Regarding claim 9, all the limitations of claim 5 are taught by Okamura.
Okamura further teaches a system, wherein the radiofrequency circuit is configured to apply an additional radio frequency signal to the additional monopole antenna (Fig. 1A, [0035] a detector 12 detects/receives the electromagnetic wave transmitted by 31).
Regarding claim 10, all the limitations of claim 9 are taught by Okamura.
Okamura further teaches a system, wherein the radiofrequency circuit is configured to calculate a coupling between the monopole antenna and additional monopole antenna ([0035] a detector 12 detects/receives the electromagnetic wave transmitted by 31), and determine the one or more signals indicative of the level of the volume of the liquid in the container based on the coupling ([0035] The detector 12 detects information relating to the interface, the information is then carried by the electromagnetic wave).
Regarding claim 11, all the limitations of claim 9 are taught by Okamura.
Okamura further teaches a system, wherein the radiofrequency circuit is configured to calculate a peak coupling value between the monopole antenna and additional monopole antenna at a test frequency, and wherein the one or more signals indicative of the level of the volume of the liquid are positively correlated with the coupling at the test frequency (Fig. 9, [0128] peak power curve identifies the position of the oil layer and interfaces 41 and 42 are identified by the transmitted power signal).
Regarding claim 13, all the limitations of claim 1 are taught by Okamura.
Okamura further teaches a system, wherein the radiofrequency circuit is configured to calculate a return loss of the radio frequency signal, and wherein the one or more signals indicative of the level of the volume of the liquid within the container are based on the return loss (Fig. 2, [0091] interface is identified based upon the relative value of water with respect to air.).
Regarding claim 14, all the limitations of claim 1 are taught by Okamura.
Okamura further teaches a system, wherein the container comprises plastic ([0004] plastic).
Regarding claim 16, Okamura teaches a vehicle sensor system for detecting a level of a liquid ([0157] the interface detecting apparatus and method for vehicles), the vehicle sensor system comprising: 
a container (Fig. 1A, [0033] container 34) configured to hold a volume of a liquid (Fig. 1A, [0051] liquid 41); 
a monopole antenna (Fig. 1B, Fig. 1C, [0056] radiation antenna 31, [0061] loop, horn) arranged proximate the volume of the liquid ([0004] detecting liquid level; [0016] interface detection); and 
Fig. 1A, 11, [0034] irradiating mechanism including an oscillator 11) to the monopole antenna (31) and provide one or more signals indicative of a level of the volume of the liquid within the container (Fig. 1A, [0033] detection mechanism 32, 15, 12 detects electromagnetic waves).
Regarding claim 17, all the limitations of claim 16 are taught by Okamura.
Okamura further teaches a system, wherein the liquid comprises at least one of oil, coolant fluid, power steering fluid, brake fluid, or windshield wiper fluid ([0026] oil).
Regarding claim 18, all the limitations of claim 16 are taught by Okamura.
Okamura further teaches a system, further comprising an additional monopole antenna arranged parallel with the monopole antenna (Fig. 1A, 31, 32).
Regarding claim 19, all the limitations of claim 16 are taught by Okamura.
Okamura further teaches a system, wherein the additional monopole antenna is located opposite the monopole antenna with respect to the container (Fig. 1A, 31, 32).
Regarding claim 20, Okamura teaches a method for sensing a level of a volume of a liquid (Fig. 1A, [0051] liquid 41) in a container (Fig. 1A, [0033] container 34), the method comprising: 
applying a first radio frequency signal Fig. 1A, 11, [0034] irradiating mechanism including an oscillator 11) to a first monopole antenna (31) arranged proximate the volume of the liquid ([0004] detecting liquid level; [0016] interface detection); 
Fig. 1A, [0033] detection mechanism 32, 15, 12 detects electromagnetic waves); and 
providing one or more signals indicative of the level of the volume of the liquid within the container based on a coupling between the first monopole antenna and the second monopole antenna (Fig. 1A, [0033] detection mechanism 32, 15, 12 detects electromagnetic waves).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US 2005/0156607 A1) in view of Boudaoud (US 20070000321 A1).
Regarding claim 15, all the limitations of claim 1 are taught by Okamura.
Okamura does not explicitly teach the sensor, wherein the monopole antenna is elongated in a direction that forms an angle with a vertical direction, the angle ranging from 0 degree to about 70 degrees.
Fig. 8(a), 65, [0046]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Boudaoud to the teachings of Okamura in order to effectively focus and direct RF signal into the tank (Boudaoud, [0046]).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior arts fail to teach or reasonably suggest a liquid level sensor system, wherein the radiofrequency circuit is further configured to: 
calculate a peak coupling frequency between the monopole antenna and additional monopole antenna; and 
determine the one or more signals indicative of the level of the volume of the liquid provided by the radiofrequency circuit based on the peak coupling frequency, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (KR 20170117629 A) teaches a level measurement device by measuring the frequency difference between a transmission signal and its reflected signal and converting the difference into the distance via Fast Fourier Transform.
Gibson (US 2009/0322545 A1) teaches a level measurement device using transmitting and receiving antennas. See Figs. 3A, 3B, and 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKJIN KIM/Primary Examiner, Art Unit 2844